Allowance notice
1.    The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 01/19/2021 after mailing of the Non-Final rejection on 8/17/20. Applicant has overcome the pending ODP rejections on the record by electronically filing the terminal disclaimer on 1/19/121 and its acceptance by the office on the same day. 
2.    The instant application is a continuation of 15/787,457, filed 10/18/2017, now U.S. patent 10,501,789, which is a continuation of 14/434,390, filed 04/08/2015, now U.S. patent 9,816,133 and, which is a national stage entry of PCT/EP2013/070966, International Filing Date: 10/08/2013, claiming foreign priority to 1259566, filed on 10/08/2012 in France.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/19/21 was filed after the mailing date of the Non-Final Rejection on 8/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	It is in the examiner’s opinion the allowed claims are non-obvious improvements over the arts of the record including the one cited in the IDS because the arts taken alone or in combination do not teaches the combination of steps requiring the components of the microfluidic circuit and process steps.


Claim status
4.	In the claim listing of 1/19/21, claims 17-36 are pending in this application. Claims 31 and 35 are amended to properly identify their dependencies. Claims 1-16 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
5.    The previous ODP rejections on the record have been withdrawn in view of electronically filing the terminal disclaimer (TD) on 1/19/21 and its acceptance by the office on the same day. The arguments are directed to filing of the TD (Remarks, pgs. 7 and 8), which have been acknowledged by the examiner.

Examiner’s comment
6.	Claims 17-36 have been renumbered as claims 1-20 and dependent claims have been grouped together based on their dependencies.

Conclusion
7.	Claims 17-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634